COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Theola Robinson and Benji’s Special Education Academy, Inc. v.
                          Amegy Bank, N.A.

Appellate case number:    01-13-00022-CV

Trial court case number: 1271297

Trial court:              129th District Court of Harris County

Date motion filed:        March 11, 2013

Party filing motion:      Theola Robinson and Benji’s Special Education Academy, Inc.


       It is ordered that the motion for rehearing is denied.


Justice’s signature: /s/ Evelyn V. Keyes
                    Acting for the Court

Panel consists of Justices Keyes, Sharp, and Huddle.


Date: May 31, 2013